Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on January 15, 2014.  Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities:
At 0007, three times, the sentences begin “The instructions can further including instructions”.  This appears to be more appropriately “The instructions can further include instructions”.
At 0009, “The instructions can further including instructions”.  This appears to be more appropriately “The instructions can further include instructions”.
At 0045, “Environmental data can based on” appears to be intended as “Environmental data can be based on”.
At 0046, “the query can includes a request” appears to be intended as “the query can include a request”.
Appropriate correction is required.


Claim Objections
Claims 3, 9, 10, and 13 are objected to because of the following informalities: 
Claim 3 recites the limitation “the event”.  Claim 3 is dependent on claim 2, which made secondary reference to “the event in the vehicle”, and claim 1, which introduced “an event in the vehicle” and made secondary reference to “the event in the vehicle”.  It is unclear if these are the same “event”.  The secondary references must be consistent.
  Claim 9 recites the limitation “the event”.  Claim 3 is dependent on claim 1, which introduced “an event in the vehicle” and made secondary reference to “the event in the vehicle”.  It is unclear if these are the same “event”.  The secondary references must be consistent.
Claim 10 recites the limitation “the event”.  Claim 10 is dependent on claim 1, which introduced “an event in the vehicle” and made secondary reference to “the event in the vehicle”.  It is unclear if these are the same “event”.  The secondary references must be consistent.
Claim 13 recites the limitation “the event”.  Claim 13 is dependent on claim 1, which introduced “an event in the vehicle” and made secondary reference to “the event in the vehicle”.  It is unclear if these are the same “event”.  The secondary references must be consistent.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 8, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the data source external to the vehicle".  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 is dependent on claim 2.  The limitation “a data source external to the vehicle” was introduced in claim 3.  Claim 4 may be intended as being dependent on claim 3.
Claim 4 recites the limitation “the environmental data”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 is dependent on claim 2.  The limitation “environmental data” was introduced in claim 3.  Claim 4 may be intended as being dependent on claim 3.
Claim 8 recites the limitation “the message”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 is dependent on claim 1, which introduced “a first message” and “a second message”.  It is unclear, and therefore indefinite, which “message” is being referenced.
Claim 9 recites the limitation “the message”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 is dependent on claim 1, which introduced 
Claim 17 recites the limitation “the message”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is dependent on claim 1, which introduced “a first message” and “a second message”.  It is unclear, and therefore indefinite, which “message” is being referenced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Milton, U.S. Patent Application Publication 2021/0312725 A1.
As to claim 1, Milton discloses a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: 
receive a first message from a vehicle specifying an event in the vehicle (0073); 
identify vehicle data to confirm or disprove the event in the vehicle (0077); 
identify an application programming interface (API) in the vehicle to access at least some of the vehicle data (0142); and 
transmit to the vehicle a second message including a query for the vehicle data according to the API (0142).
As to claim 2, Milton discloses the system of claim 1, and further discloses the instructions further including instructions to receive the vehicle data in response to the query and confirm or disprove the event in the vehicle based on the vehicle data (0077).
As to claim 3, Milton discloses the system of claim 2, and further discloses the instructions further including instructions to confirm or disprove the event based on environmental data retrieved from a data source external to the vehicle (0046).
As to claim 4, Milton discloses the system of claim 2, and further discloses wherein the data source external to the vehicle is a stationary infrastructure element, and the environmental data is based on infrastructure element sensor data (0046-0047).
As to claim 5, Milton discloses the system of claim 2, and further discloses the instructions further including instructions to specify an action for the vehicle based on confirming or disproving the event in the vehicle (0036, 0046, 0147).
As to claim 6, Milton discloses the system of claim 5, and further discloses wherein the action includes navigating the vehicle to a specified location (0137).
As to claim 7, Milton discloses the system of claim 5, and further discloses wherein the action includes disabling an operation of a vehicle component (0039).
As to claim 8, Milton discloses the system of claim 1, and further discloses wherein the message includes vehicle sensor data (0020-0023).
As to claim 9, Milton discloses the system of claim 1, and further discloses wherein the message specifies a controller in the vehicle that is subject to the event (Figure 2, 0061).
As to claim 10, Milton discloses the system of claim 1, and further discloses wherein the API is identified based on identifying a controller in the vehicle providing data indicating the event, and the query requests at least some of the vehicle data from the controller via the API (0142).
As to claim 11, Milton discloses the system of claim 1, and further discloses wherein the query specifies for the vehicle to obtain sensor data from at least one of a second vehicle and an infrastructure element (0046, 0051).
As to claim 12, Milton discloses the system of claim 1, and further discloses wherein the query requests vehicle sensor data (0142).
As to claim 13, Milton discloses the system of claim 1, and further discloses wherein the first message is initiated upon user input specifying the event (0156).
As to claim 14, Milton discloses the system of claim 1, and further discloses the instructions further including instructions to determine the query in part based on a location of the vehicle (0021, 0022).
As to claim 18, Milton discloses the system of claim 1, and further discloses the instructions further including instructions to identify the query at least in part based on output from a machine learning program (0018-0020).
As to claim 19, Milton discloses the system of claim 1, and further discloses the instructions further including instructions to identify the query based on a make and model of the vehicle (0116-0117).

Allowable Subject Matter
Claims 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666